DETAILED ACTION
1.	This office action is a response to communication submitted on 10/31/2019.
Information Disclosure Statement
2. The information disclosure statement(s) (IDS) submitted on 10/31/2019 and 03/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-17 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al. (US 20150069948 A1).
In regards to claims 1 and 11, Yap discloses and shows (Figs. 1-4) a servo driver (apparatus) and corresponding  pulse conversion module comprising: 
a driver (230, Fig. 2), 
a pulse conversion module (215);  and 
a pulse interface (210), the pulse conversion module (215) being connected between the pulse interface (210) and the driver (230), the pulse conversion module being configured to convert a type of a pulse control signal received by the pulse interface and being configured to output the type of pulse control signal once converted to the driver the type of the pulse 
In regards to claims 2 and 12, Yap discloses and shows (Figs. 1-4) wherein the pulse conversion module includes a complex programmable logic device (i.e. 215,400), and wherein pulse conversion logic for realizing pulse conversion between different pulse control system signal types is provided in the complex programmable logic device (see pars 25, 26-29 and 31, Figs. 3).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al. (US 20150069948 A1) in view of Peterson et al. (US 20100017954 A1).
In regards to claims 3-5, 13-15, Yap does not discloses or shows wherein the pulse conversion module further includes a display and a button, both the display and button being in signal connection with the complex programmable logic device, wherein the button is configured to permit a user to switches between various types of conversion modes via the button, and wherein the display is configured to at least displays a conversion mode currently 
However, providing a display and user control buttons/switches of different types to change modes or parameters on a servo or variable speed machine is a well-known practice in the art and does not represent any novel feature, nor has any patentable weight.
As evidence, Peterson discloses and shows (Figs. 1-2 and 4) a user interface 22 a display and a button, both the display and button being in signal connection with the complex programmable logic device, wherein the button is configured to permit a user to switches between various types of conversion modes via the button, and wherein the display is configured to at least displays a conversion mode currently implemented by the pulse conversion module (pars. 53-63), wherein the display is configured to at least displays a conversion mode currently implemented by the pulse conversion module (pars. 6, 21, 27), wherein the display is a 1-bit digital display (design choice since as well known displays can be added on a system with a particular and intended resolution depending on the system needs, i.e. pars. 54, 61 disclose a graphical touch screen display and it may be displayed in a digital readout, hence at least 1 bit is used), and wherein different numbers displayable on the display represent different conversion modes (see numbers on display as part of user interface 22’), wherein the pulse conversion module includes two buttons (see 154, 156, 158, 159), the button 
Thus, given the teaching of Peterson, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Yap to include as part of a user interface a display and buttons to provide presentation of information and system changes in visual or tactile form and well as providing buttons where the user can change the system mode and operational behavior, consequently improving the system reliability.
In regards to claims 6, 8-9 and 16, Yap does not discloses wherein the pulse conversion module further includes a first transceiver and a second transceiver, both the first transceiver and the second transceiver being in signal connection with the complex programmable logic device, and wherein the first transceiver is in signal connection with the driver and the second transceiver is in signal connection with the pulse interface.  
However, the use of transceiver is not a novel feature and has been recognize as an obvious modification so as provide the capability to both transmit and receive information through a transmission medium, in particular over wireless transmission.
Peterson further discloses that the motor drive 12', the user interface 22, and the external device 72 may each include a transceiver for the transmission and reception of signals, the external device 72 has a first transceiver 84 and the motor drive 12' has a second transceiver 86.

In regards to claims 7, 10 and 17 Peterson further shows wherein the pulse conversion module is provided on a housing of the servo driver or is provided outside a cabinet accommodating the servo driver, so as to expose the display and the buttons (see Figs. 2-4 where both the drive 12’ and the user interface has their own module housings so as to expose the display and the buttons).

Note- Method claims 11-17 are drawn to the method of using the corresponding apparatus claimed in claims 1-10. Therefore method claims 11-17 are rejected for the same reasons of anticipation as used above for claims 1-10.

Related Prior Arts
8.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20180243527 A1,
US 20150097946 A1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837